By the Court.

Benning J.
delivering the opinion.
When it is shown that a man has acquired a domicil, it will be • presumed that he retains that domicil until it be shown that he has changed it for another. This may be assumed.
It was shown that Saxon had acquired a domicil at Rome. It was shown that he was residing there with his wife.
Now, was it also shown that he had changed this domicil ? All that was shown in proof that he had, was, that he, after wounding a man, had fled into Alabama. And even for the proving of this, we have to trust to the petition for *153eertiorari of the party, Hot to the answer of the Justice of the Peace.
There is nothing in the evidence to show that he made any stop at any particular place in Alabama; nothing to show that he had notleft that State. His wife stillremained residing at the place in Rome at which he was residing when he fled from justice; the time he had been gone was only a few months.
This was the case made by the evidence; and we think that there is not enough in this case to show that he had changed his domicil at Rome for any other.
[1.] Consequently, we think that the suits ofTreadaway, and Gregory & Wooten, which were served by the leaving of copies with Saxon’s wife, at the place in Rome at which he was residing when he fled to Alabama, were well served $ and that the judgment of the Court below, declaring them ill served, was erroneous.
Barrett & Williford’s attachment was for over $30. Was the case beyond the jurisdiction of a Justices’ Court?
The 6th section of the attachment Act of 1856 declares,, that “when the amount sworn to shall exceed the sum of thirty dollars, the attachment shall be made returnable to the Superior or Inferior Court,” &c.
The object of this section was to define where attachments within the jurisdiction of a Justices’ Court shall be returned, and where those beyond the jurisdiction of that Court shall be returned; it was not the object, to define what cases are„ and what are not, within the jurisdiction of that Court.
[2.] But even if this was the object, it would make no difference. This Act was passed on the 4th of March, 1856' On the 5th of March, 1856, another Act was passed, of which the first section is as follows: “ That from and after the first day of March next, the jurisdiction of Justices of the Peace shall extend to the amount of fifty dollars, principal with interest”
That this language was intended to include suits by at*154tachmerit, as much, as suits by ordinary .process, is apparent from the second section, which declares, that it “ shall and snay.be lawful for all.promissory notes, accounts, and all other evidence of debts that do not exceed fifty dollars, to be sued before a Justice of the Peace, in a Justices’ Court in the same manner as is now prescribed by law,” &c. The .italicising is mine.
This Act, being the later of the two, must prevail, even if the other is to be construed, as in conflict with it.
So, we .think that the Court erred in holding. Barrett & Williford’s attachment not within the jurisdiction of the Justices’ Court.
Judgment reversed.